In a proceeding pursuant to CPLR article 75 to vacate an arbitration award dated October 30, 2001, the petitioner appeals from (1) a decision of the Supreme Court, Suffolk County (Klein, J.), dated May 13, 2002, and (2) a judgment of the same court, entered June 27, 2002, which denied the petition and dismissed the proceeding.
Ordered that the appeal from the decision is dismissed, as no appeal lies from a decision (see Schicci v Green Constr. Corp., 100 AD2d 509 [1984]); and it is further,
Ordered that the judgment is affirmed; and it is further,
Ordered that one bill of costs is awarded to the respondent.
The petitioner did not establish any grounds to vacate the arbitration award, which was not arbitrary and capricious (see CPLR 7511 [b]; Matter of Motor Veh. Acc. Indem. Corp. v Aetna Cas. & Sur. Co., 89 NY2d 214 [1996]; Matter of Petrofsky [Allstate Ins. Co.], 54 NY2d 207 [1981]; Matter of Metro Med. Diagnostics v Eagle Ins. Co., 293 AD2d 751 [2002]; Matter of Jenkins v Empire/Allcity Ins. Co., 289 AD2d 331 [2001]). Prudenti, P.J., Ritter, S. Miller and Schmidt, JJ., concur.